                                           Case 3:20-cv-07258-JSC Document 16 Filed 08/05/21 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                     Case No. 20-cv-07258-JSC
                                                        Plaintiff,
                                   8
                                                                                            ORDER DISMISSING CASE WITH
                                                 v.                                         PREJUDICE FOR FAILURE TO
                                   9
                                                                                            PROSECUTE
                                  10     ACV FSD FREMONT, LP, et al.,
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff filed this Americans with Disabilities Act access case on October 16, 2020 and

                                  14   Defendants answered on November 20, 2020. Under General Order 56, which governs this case,

                                  15   no later than 60 days after service of the complaint the parties were required to conduct a joint site

                                  16   inspection. GO 56 ¶ 7. No more than 35 days following the joint site inspection, the parties were

                                  17   required to hold a settlement meeting. Id. ¶ 8. If the case did not resolve, then within 42 days of

                                  18   the joint site inspection or settlement meeting—whichever occurs first—the parties were required

                                  19   to file either a Notice of Settlement or a Notice of Need for Mediation and Certification of

                                  20   Counsel. Id. ¶ 9. As of June 29, 2021, however, the case docket did not reflect any activity since

                                  21   December 9, 2020.

                                  22          In light of the apparent failure to comply with the scheduling order, on June 29, 2021, the

                                  23   Court ordered Plaintiff to file a status update on or before July 13, 2021. (Dkt. No. 14.) As of

                                  24   July 22, 2021, Plaintiff had not filed the ordered status update nor otherwise communicated with

                                  25   the Court. Accordingly, on that date the Court ordered Plaintiff to show cause why this action

                                  26   should not be dismissed pursuant to Federal Rule of Civil Procedure 41 for failure to prosecute the

                                  27   action and follow court orders. The Order directed Plaintiff to file a response on or before July 29,

                                  28   2021 and warned Plaintiff that a failure to file a response or to show good cause will result in
                                           Case 3:20-cv-07258-JSC Document 16 Filed 08/05/21 Page 2 of 3




                                   1   dismissal of the action for a failure to prosecute. (Dkt. No. 15.) As of the date of this Order,

                                   2   Plaintiff has still failed to respond.

                                   3           Pursuant to Federal Rule of Civil Procedure 41(b), the Court may dismiss an action for

                                   4   failure to prosecute or to comply with a court order. See Hells Canyon Preservation Council v.

                                   5   U.S. Forest Serv., 403 F.3d 683, 689 (9th Cir. 2005) (recognizing that a court may sua sponte

                                   6   dismiss an action pursuant to Rule 41(b)). “A Rule 41(b) dismissal must be supported by a

                                   7   showing of unreasonable delay.” Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010)

                                   8   (internal citation and quotation marks omitted). In determining whether a Rule 41(b) dismissal is

                                   9   appropriate, the court must weigh the following factors: “(1) the public’s interest in expeditious

                                  10   resolution of litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the

                                  11   defendants; (4) the public policy favoring disposition of cases on their merits and (5) the

                                  12   availability of less drastic sanctions.” Id. (quoting Henderson v. Duncan, 779 F.2d 1421, 1423
Northern District of California
 United States District Court




                                  13   (9th Cir.1986)). Dismissal is appropriate “where at least four factors support dismissal . . . or

                                  14   where at least three factors strongly support dismissal.” Hernandez v. City of El Monte, 138 F.3d

                                  15   393, 399 (9th Cir. 1998) (internal citation and quotation marks omitted).

                                  16           Here, four of the five Henderson factors weigh in favor of dismissal. “The first two

                                  17   factors—the public interest in expeditious resolution of litigation and the Court’s need to manage

                                  18   its docket—relate to the “efficient administration of judicial business for the benefit of all litigants

                                  19   with cases pending.” Nealey v. Transportacion Maritima Mexicana, S.A., 662 F.2d 1275, 1279

                                  20   (9th Cir. 1980). By failing to comply with the Court’s scheduling order, failing to respond to the

                                  21   order for a status update, and failing to respond to the order to show cause, Plaintiff has delayed

                                  22   adjudication of this action. Non-compliance with procedural rules and the Court’s orders wastes

                                  23   “valuable time that [the Court] could have devoted to other ... criminal and civil cases on its

                                  24   docket.” Ferdik v. Bonzelet, 963 F.2d 1258, 1261 (9th Cir. 1992).

                                  25           As for the third factor, while “the pendency of the lawsuit is not sufficiently prejudicial

                                  26   itself to warrant dismissal,” the delay caused by Plaintiff’s failure to prosecute this action despite

                                  27   the Court’s order weighs in favor of dismissal. Yourish v. California Amplifier, 191 F.3d 983, 991

                                  28   (9th Cir. 1999).
                                                                                          2
                                             Case 3:20-cv-07258-JSC Document 16 Filed 08/05/21 Page 3 of 3




                                   1             The fourth factor is the availability of less drastic sanctions. The Court already cautioned

                                   2   Plaintiff that failure to respond would result in dismissal of this action. (Dkt. No. 8.) Thus, the

                                   3   Court has fulfilled its “obligation to warn the plaintiff that dismissal is imminent.” Oliva v.

                                   4   Sullivan, 958 F.2d 272, 274 (9th Cir. 1992); see also Ferdick, 963 F.2d at 1262 (“A district court’s

                                   5   warning to a party that failure to obey the court’s order will result in dismissal can satisfy the

                                   6   ‘consideration of [less drastic sanctions] requirement.”). The fourth factor thus weighs in favor of

                                   7   dismissal.

                                   8             The last factor, which favors disposition on the merits, by definition weighs against

                                   9   dismissal. Pagtalunan v. Galaza, 291 F.3d 639, 643 (9th Cir. 2002) (“Public policy favors

                                  10   disposition of cases on the merits. Thus, this factor weighs against dismissal.”).

                                  11             In sum, four of the five relevant factors weigh strongly in favor of dismissing this action in

                                  12   its entirety. See Pagtalunan, 291 F.3d at 643 (affirming dismissal where three factors favored
Northern District of California
 United States District Court




                                  13   dismissal, while two factors weighed against dismissal). The Court therefore DISMISSES this

                                  14   action with prejudice pursuant to Federal Rule of Civil Procedure 411.

                                  15             IT IS SO ORDERED.

                                  16   Dated: August 5, 2021

                                  17

                                  18
                                                                                                       JACQUELINE SCOTT CORLEY
                                  19                                                                   United States Magistrate Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28   1
                                           All parties have consented to the jurisdiction of a magistrate judge. (Dkt. Nos. 9, 13.)
                                                                                            3
